Citation Nr: 0126611	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  94-29 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Brother


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought.  Jurisdiction of the case was transferred to the 
Newark, New Jersey, RO upon the veteran's relocation.  When 
the case was previously before the Board, in March 1998, it 
was remanded to the RO for further development.

The veteran testified at a personal hearing at the RO in May 
1994; he canceled a later request for a Board hearing.


FINDING OF FACT

Competent evidence does not show that the veteran has any 
disability which is the residual of a head injury in service.


CONCLUSION OF LAW

Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation, in part, provides for notice and assistance 
to claimants for VA benefits.  Implementing regulations were 
recently published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The new law and implementing regulations 
apply in the instant case.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  In March 1998, the Board remanded 
the case to the RO for additional development, including 
documentation of attempts to obtain the veteran's service 
medical and personnel records, as well as current treatment 
records.  This has now been done.  The record includes VA 
outpatient medical records, private medical records, some 
service medical and personnel records, and documentation of 
attempts to obtain any additional records.  No outstanding 
evidence or possible sources of evidence have been identified 
by the claimant as relevant to the issue on appeal.  Under 
these circumstances, no further action is needed to satisfy 
VA's duty to assist the claimant.  Furthermore, the claimant 
has been notified of the applicable laws and regulations.  
Discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed him 
what information or evidence is necessary to establish 
entitlement to the benefit sought and what VA has obtained.  
In circumstances such as here, where there has been 
substantial compliance with the new legislation and the 
implementing regulation, a remand for further review in light 
of the legislation and implementing regulation would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In March 1998, the Board specified that the RO should make 
documented attempts to obtain the veteran's service medical 
and personnel records, as they had not been located at the 
time of the original denial.  The RO made repeated inquiries 
of the National Personnel Records Center (NPRC), Schofield 
Barracks, Tripler Army Hospital, VA medical centers where the 
veteran reported treatment, the National Guard unit in which 
he served following his active duty, and of the veteran 
himself.  Very few new records were located.  Some additional 
private medial records were obtained.  The NPRC forwarded 
medical records from January 1976, when the veteran was 
stationed in New Jersey, and his enlistment papers from 
December 1975.  There is no reference to a head injury.  The 
Philadelphia VA Medical Center (MC) had no service medical 
records, and the 1st Bn. 150th AVN National Guard unit 
reported there was no record of the veteran serving with that 
unit.  The New Jersey National Guard State Action Group in 
fact reported that there was no record of the veteran ever 
being a member of the National Guard.  A copy of the 
veteran's December 1995 enlistment examination is in the 
claims file.  No pertinent abnormalities were then noted.  
The RO fully complied with the instructions of the Mach 1998 
remand, by documenting extensive efforts to obtain all of the 
veteran's records.  Any further service medical records are 
lost.  In such cases, the Board faces a heightened duty to 
fully explain its findings and conclusions, and to carefully 
apply the "benefit of the doubt" doctrine.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran alleges that while he was stationed in Hawaii in 
approximately July 1978, another soldier kicked open a steel 
door, which struck him in the head while he scrubbed the 
floor of the barracks.  He eventually sought medical 
attention for the injury at Schofield Barracks and at Tripler 
Army Hospital.  He has indicated that he did not immediately 
lose consciousness, that he could taste blood although he did 
not see any bleeding, and that the blow "crushed" his skull 
on the left side.  

The earliest postservice medical records, reports of VA 
evaluations and treatment beginning in February 1992, show 
that the veteran gave a history of a head injury in service 
in 1978.  An x-ray and a CT scan were negative for any 
evidence of a head injury.  On March 1992 neurological 
consultation, the veteran complained that following his 1978 
head injury, his personality had changed.  Neurological 
examination was within normal limits.  The examiner listed an 
impression of a history of a head injury, with post-traumatic 
stress syndrome secondary to that injury.  Outpatient records 
from January 1992 to March 1993 reveal complaints of memory 
loss in addition to personality changes.  The diagnosis was 
no definitive neurological deficits.  Psychological testing 
was ordered, and took place in December 1992.  The findings 
were considered suggestive of mild to moderate bilateral 
cortical dysfunction, consistent with the veteran's history 
of a closed head injury.  

At a hearing before a hearing officer at the RO in March 
1994, the veteran complained of memory loss, personality 
changes, lack of concentration, and difficulty learning 
following his accident.  He had not sought any medical 
attention from the time of his separation until approximately 
1990.  His brother also testified that the veteran's 
personality had changed following his military service.

A report of evaluation by a private osteopath in May 1995 
reveals that the veteran provided a history of a motorcycle 
accident in 1987, with severe resulting injuries.  Private 
medical records also reveal that multiple sclerosis (MS) was 
diagnosed in July 1995.  The diagnosis was made following 
extensive private evaluation which excluded head trauma as 
the source of the veteran's symptoms, including difficulty 
walking.  A May 1995 brain MRI was interpreted as "markedly 
abnormal," showing large numbers of bilaterally distributed 
lesions in the brain stem and white matter of the cerebellum.  
EEG in July 1995 showed evidence of a structural lesion in 
the left hemisphere.

The veteran submitted a copy of his November 1995 application 
for reconsideration  of a Social Security Administration 
decision.  No medical records were attached, but the veteran 
complained that he was having increased difficulty walking, 
memory difficulty, and trouble completing simple tasks.

The report of an evaluation by a private neurologist in July 
1996 reveals that the veteran has had a slowly progressing MS 
since 1987. 

To establish service connection for a claimed disability, 
there must be evidence of current disability, evidence of 
disease or injury in service, and evidence of a nexus between 
the current disability and the disease or injury in service.  
Here, there is no evidence of a head injury in service other 
than by the veteran's own statements.  Since service medical 
records appear to be lost, other evidence must be examined 
closely to determine whether the record is consistent with 
the arguments presented by the veteran.  Support for the 
veteran's contentions/arguments could come in the form of 
continuity of symptoms.  However, the first clinical 
notations of a head injury in service appear in VA records 
dated in 1992, more than 13 years after the veteran's 
separation from service, and after the veteran had been 
involved in a serious motorcycle accident in the interim (in 
1987).  Even more significant is that while there have been 
medical notations of neurological deficits consistent with a 
head injury in service as described by the veteran, these 
were based on history provided by the veteran which neglected 
to include any mention of an intervening motorcycle accident.  
A diagnosis based on incomplete or inaccurate history is not 
competent evidence.  Furthermore, subsequent neurological 
evaluation, including exhaustive special studies such as 
MRIs, has established that the symptoms the veteran was 
attributing to a head injury in service are not the result of 
such injury.  Instead they are due to a progressive multiple 
sclerosis.  

In summary, the overwhelming preponderance of competent 
evidence now is to the effect that the veteran has no current 
disability attributable to a head injury in service.  
Consequently, the claim for service connection for residuals 
of such injury must be denied.  



ORDER

Service connection for residuals of a head injury is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

